Guy B. Chandler died intestate, and his estate, is in the course of administration in the Superior Court of San Bernardino County. The respondent herein is the widow of the deceased and the administratrix of his estate, and the appellants are children of the deceased by a former marriage.
On October 7, 1930, the respondent administratrix filed a petition for permission to execute a deed of trust involving certain property belonging to the estate, and the same was set for hearing by the clerk of the court on October 20, 1930. Notices were given as provided by law, and these appellants filed an answer and objections to said petition on October 17, 1930. The minutes of the court show that on October 20, 1930, the hearing was continued to October 27, 1930. An order granting the petition was made in open court on October 27, 1930, from which this appeal is taken. Apparently the appellants did not appear either on October 20, 1930, or October 27, 1930. *Page 766
[1] As grounds for reversal, the appellants raise three points: First, that they were denied a hearing in the trial court; second, that no formal hearing was held in the trial court but that the order appealed from was probably made in chambers; third, that the court had no power to make the order appealed from because the administratrix had failed to file an account as required by section 1628 of the Code of Civil Procedure.
These same three points were raised in another appeal in this same estate, an opinion in which has this day been filed (In reEstate of Chandler, ante, p. 606 [297 P. 638].) The record on this appeal shows a similar situation and a state of facts similar in every respect, so far as these three points are concerned, to those involved in the other appeal just referred to.
Upon the authority of that decision, and for the reasons therein given, the order here appealed from is affirmed.
Marks, J., and Jennings, J., concurred.